977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael William ENGLISH, Plaintiff-Appellant,v.FEDERAL CORRECTIONAL INSTITUTE;  Federal Bureau of Prisons;United States of America;  Sally Johnson,Psychiatrist;  Edward Landis, Doctor;Doug Lyons, Counselor,Defendants-Appellees.
No. 92-6124.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 21, 1992Decided:  October 21, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Michael William English, Appellant Pro Se.
Linda Kaye Teal, Office of the United States Attorney, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael William English appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  English v. Federal Correctional Inst., No. CA-90-539-CRT-H (E.D.N.C. Oct. 31, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny English's motion to place this case in abeyance